IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: ADOPTION OF Z.V.H.                     : No. 87 WM 2020
                                               :
                                               :
 PETITION OF: J.H., FATHER                     :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2020, the “Application for Allowance of

Appeal Nunc Pro Tunc,” treated as a Petition for Leave to File Petition for Allowance of

Appeal Nunc Pro Tunc, is DENIED.